 Case 1:20-cr-00135-CBA Document 53 Filed 07/15/21 Page 1 of 2 PageID #: 156

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
                                                  271 Cadman Plaza East
                                                  Brooklyn, New York 11201



                                                  July 15, 2021

BY ECF

The Honorable Carol Bagley Amon
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Awais Chudhary, 20-CR-135 (CBA)

Dear Judge Amon:

              The government submits this letter to provide an update to the Court in
connection with defendant Awais Chudhary’s request at the status conference on July
8, 2021 (ECF Dkt. No. 51) for the government to inquire regarding three issues at the
Metropolitan Detention Center (“MDC”) and the Court’s request that a status report
be provided on the matter.
                 The government has conferred with legal counsel at the MDC
regarding the defendant’s request to receive either the Moderna or Pfizer COVID
vaccine, following his prior refusal to receive the Johnson & Johnson COVID
vaccine. MDC Legal has advised that following the administering of the vaccine to
those inmates who have previously requested it, MDC Health Services will again
offer the vaccine to inmates who have previously rejected it. The government has
requested that a BOP Assistant Health Services Administrator meet with the
defendant Chudhary about receiving the vaccine and to address his medical and dental
issues. The government awaits an update on the completion of that meeting. The
government has likewise requested that MDC Legal provide an update regarding the
defendant’s missing property which MDC Legal was unaware of and which the MDC
is still investigating.
 Case 1:20-cr-00135-CBA Document 53 Filed 07/15/21 Page 2 of 2 PageID #: 157


              The government is prepared to file an updated status report regarding
the production of discovery to the defendant and any further updates from MDC
Legal as soon as that becomes available, but no later than July 22, 2021.
                                                  Respectfully submitted,

                                                  JACQUELYN M. KASULIS
                                                  Acting United States Attorney

                                          By:                /s/
                                                  Jonathan E. Algor
                                                  Assistant U.S. Attorney
                                                  (718) 254-7000


cc: Defense Counsel (by email)




                                             2
